Citation Nr: 0336209	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  95-33 501 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

On May 23, 2001, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Note that the veteran's most current 
mailing address of record is P.O. Box 
553, Caneyville, KY  42721.

2.  Contact the veteran's representative, 
the State of South Carolina, Division of 
Veterans Affairs, and notify the 
representative of the likelihood that the 
veteran currently resides in Kentucky.  
Please provide the address above and 
request that the veteran's representative 
attend to any issues regarding authority 
to represent an out-of-state veteran.

3.  This veteran is seeking service 
connection for post-traumatic stress 
disorder (PTSD).  Send a development 
letter asking the veteran to give a 
comprehensive statement regarding his 
alleged stressors.  Ask the veteran to 
comment specifically regarding:
a.  Specific details of the claimed 
stressors such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events 
including their full names, rank, units 
of assignment, or any other identifying 
detail.  Indicate the unit to which he 
was assigned at the time of the 
incidents.
b.  With regard to being a gunner, under 
what circumstances did he serve in this 
capacity? Did he receive any training for 
this position?
How frequently did he perform this duty? 
Were there any specific incidents that 
occurred during such duty which 
precipitated his currently diagnosed 
PTSD? If so, these should be described in 
detail, to include date, place, and unit 
assigned).
c.  With regard to loading body bags onto 
an aircraft carrier, what are the 
approximate date(s) he performed this 
duty?  Was this a temporary assignment, 
directed/voluntary additional duty, etc.  
What was the name of the aircraft 
carrier? 
d.  With regard to the mutilated bodies, 
where did he witness the victims, what 
was the time period of the incident, who 
were the victims, can the veteran provide 
names and/or units of those involved.
e.  With regard to the sexual assault 
incident, what was the exact date of the 
incident, where did it occur, and was it 
reported to authorities?  If so, to whom 
was it reported?  Did he receive 
treatment following the incident; if so, 
specify the name and address of the 
medical facility or physician.
f.  The veteran has stated that he 
reported the incident to the Chaplain of 
the USS Independence.  Was any written 
record made of the visit?
The veteran should note any other 
stressful situations experienced in 
service that he considers significant in 
the development of his claimed PTSD.

4.  The veteran and his representative 
should be notified that the regulations 
regarding service connection for PTSD 
have been revised, as follows, as 
follows:
§ 3.304 -- Direct service connection; 
wartime and peacetime. 
* * * * * 
(f) Post-traumatic stress disorder. 
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred. Although service 
connection may be established based on 
other in-service stressors, the following 
provisions apply for specified in-service 
stressors as set forth below:  
 
(1) If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  
 
(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and 
the claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  
 
(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to:  
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  
 
See 38 FR 10,330 (March 7, 2002) 
(emphasis added).  

Request that the veteran furnish the type 
of evidence described above, or advise VA 
of potential sources of such evidence.  
The veteran should be advised submit 
signed statements from those who may have 
personal knowledge of his claimed 
stressor, to include confidants such as 
family members, roommates, fellow service 
members, or clergy.  

5.  Ask the veteran to provide a list of 
all VA and non-VA health care providers 
that have treated the veteran for PTSD 
post-service.  Obtain records from each 
health care provider the veteran 
identifies.

6.  The RO attempted to contact the 
Norfolk, Virginia Police Department (100 
Brook Avenue, Norfolk, VA  23510) and 
request any records concerning arrests 
made in connection with a sexual assault 
reported by the veteran from late April 
through mid-May 1965.  The Norfolk Police 
Department did not respond.  A follow-up 
request should be made.  If no response 
is received on follow-up, the veteran 
should be informed of the inability to 
obtain those records and that he is 
ultimately responsible for providing the 
evidence.

7.  Return the claims folder to the Board 
member to determine whether enough 
information has been presented to warrant 
submitting the stressor information for 
verification and to determine whether a 
VA examination is warranted.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




